Citation Nr: 0720938	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  04-26 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for dementia.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer R. White, Law Clerk




INTRODUCTION

The veteran served on active duty from December 1958 to 
August 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

In a July 2004 substantive appeal, the veteran indicated a 
desire for a Board hearing at a local VA office.  However, in 
August 2005, the veteran requested that the hearing be 
canceled.  Thus, his request for a hearing before a member of 
the Board is considered withdrawn.  See 38 C.F.R. § 20.704 
(2006).


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  Dementia was not shown in service or for many years 
thereafter, and was not caused by service.


CONCLUSION OF LAW

The veteran's dementia was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders, No. 06-7001.

In this case, in notice letters dated in June 2003 and 
February 2005, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate a claim for service connection, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to advise VA of or submit any further 
evidence in his possession that pertains to the claim.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records, post-service medical 
records, a VA examination report, and medical articles.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  He has been an active participant 
in the claims process.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the veteran.  As 
such, there is no indication that there is any prejudice to 
the veteran by the order of the events in this case.  See 
Pelegrini, 18 Vet. App. 112; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the veteran's claim, 
any question as to an appropriate disability rating or 
effective date to be assigned is rendered moot.  Any error in 
the sequence of events or content of the notice is not shown 
to have affected the essential fairness of the adjudication 
or to cause injury to the claimant.  See Sanders, No. 06-
7001.  Thus, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 353 
F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and an organic disease of 
the nervous system becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2006).  

The Board has reviewed all the evidence contained in the 
veteran's claims file, which includes: his and his wife's 
contentions, service medical records, private medical 
records, medical articles, VA medical records, and a VA 
examination report.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

After review of all of the evidence, the Board finds that the 
veteran's dementia did not have its onset during service, or 
for many years thereafter.  The Board further finds that the 
preponderance of the evidence is against a conclusion that 
the veteran's dementia is related to any incident of service.  

The veteran's service medical records are negative for any 
findings of dementia, and the veteran denied experiencing any 
periods of unconsciousness in his separation examination.  
His DD Form 214 indicates that he was a flight training 
instructor.  His post-service work history indicates he was 
an attorney.

There are three medical opinions in the case file as well as 
health records.  Private health records span between 1996 and 
2003.  The medical opinions consist of opinions from Dr. N, 
Dr. T and the VA examiner.  In this regard, the Board 
observes its duty to assess the credibility and weight to be 
given to the evidence. See Wood v. Derwinski, 1 Vet. App. 190 
(1991); Wilson v. Derwinski, 2 Vet. App. 614 (1992).  The 
Board finds the opinion of the VA examiner to be more 
probative as he had an opportunity to review the veteran's 
claims file, including the opinions of the private 
physicians, and provided a thorough rationale for his 
opinions.

The private and VA treatment records consistently indicate 
that the veteran's dementia is due to alcohol abuse.  There 
is no other etiology provided for the veteran's diminished 
mental state in over 100 pages of medical records provided. 

Dr. N submitted a letter dated in August 2003 in support of 
the veteran's claim 
of dementia induced by hypoxia and included articles citing 
"intermittent oxygen deficiency as a cause of dementia."  
The medical opinion expressed by Dr. N 
does not indicate any review of the veteran's medical history 
but only that he is "reminded of" patients he has seen who 
have dementia and "who have a history of being involved with 
high performance aircraft in the early days of jet 
aviation."  
Dr. N states in a conclusary fashion that, "I believe it is 
as likely as not that the [veteran's] dementia was in large 
part, if not wholly, due to his service experience."  Dr. 
N's letter does not discuss the effects of long term alcohol 
abuse on the veteran and does not address the treatment 
records showing a long history of alcohol abuse and the 
diagnoses of alcohol induced dementia.  See Owens v. Brown, 7 
Vet. App. 429, 433 (1995) (an opinion that is based on review 
of the medical evidence is more probative than an opinion 
that is based on the veteran's reported history).

Concerning the articles attached to Dr. N's letter, the 
material written by F.L. Ramp and Dr. Jones provides general 
information regarding oxygen deprivation on the brain, but 
does not show causality between aviation and dementia, or the 
veteran's dementia and his activities while in service.  
Moreover, the article addressing G-induced loss of 
consciousness on the central nervous system noted only that 
prior literature revealed remarkably few adverse effects.  It 
was noted that such studies were done before the availability 
of sophisticated tests such as CT and MRI, and that little 
follow up studies have been done since to detect any long 
term adverse effects from repeated G fore loss of 
consciousness.  The article concludes only that volunteers 
for centrifuge acceleration studies should be informed about 
what is known and not known, and that head restraints may be 
useful.  Thus, the articles are entitled to little, if any, 
probative weight.  See Libertine v. Brown, 9 Vet. App. 521, 
523 (1996) (finding that generic medical literature which 
does not apply medical principles regarding causation or 
etiology to the facts of an individual case does not provide 
competent evidence to establish a nexus between current 
disability and military service).

There is an additional letter dated July 2004 from Dr. T who 
treated the veteran from the time "after he [the veteran] 
got out of service until I [the doctor] retired March 1998".  
In his statement, Dr. T agrees with the diagnosis found in 
Dr. N's letter; however, Dr. T concedes only that there is 
the "possibility of causes of dementia as outlined by Dr. 
N."  (Emphasis in original).  Such opinion is speculative at 
best.  See Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); 
Libertine v. Brown, 9 Vet. App. at 23 (medical opinions which 
are speculative or inconclusive in nature cannot support a 
claim).

On VA examination in June 2004, the physician indicated that 
he reviewed the claims file and that he studied the opinions 
contained in the letters from Dr. N and Dr. T.  The veteran's 
wife reported to the examiner that the veteran had been 
hospitalized 13 times for alcohol related problems.  
Additionally, the examiner considered the VA CAT scan 
performed in May 2002, which showed "advanced cerebral and 
cerebellar atrophy 'compatible with history of alcoholism'."  
Following review of the claims file and examination of the 
veteran, the examiner opined that the veteran's dementia is 
due to "an overwhelming history of significant insult to his 
entire body including his central nervous system from 
prolonged... alcohol dependence, which is well documented in 
his chart."  The examiner further dismisses the theory 
concerning dementia induced hypoxia by saying, "although 
there may be isolated reports of this, this certainly is not 
common and by far the vast majority of people who did fly did 
not develop a dementia secondary to any hypoxic episodes."  
Finally, the examiner indicates there is no link between the 
veteran's dementia and "any possible hypoxic episodes that 
he may or may not have experienced while flying."

The Board acknowledges the veteran wife's contentions that 
his dementia is related to service.  The Board observes, 
however, that she, as a layperson, is not competent to 
provide probative medical evidence on a matter such as the 
diagnosis or etiology of a claimed medical condition.  See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

In summary, there is no evidence of dementia or periods of 
unconsciousness in service or evidence of dementia for many 
years following service, and the preponderance of the 
competent evidence is against a finding that his current 
dementia is related to service.  Thus, the claim for service 
connection is denied.

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1991).   




ORDER

Service connection for dementia is denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


